UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2016 Date of reporting period:	November 30, 2015 Item 1. Schedule of Investments: Putnam Global Energy Fund The fund's portfolio 11/30/15 (Unaudited) COMMON STOCKS (98.3%) (a) Shares Value Energy equipment and services (18.5%) Baker Hughes, Inc. 50,700 $2,741,350 FMC Technologies, Inc. (NON) 12,000 408,240 Frank's International NV (Netherlands) 16,600 280,540 Halliburton Co. 7,600 302,860 Oceaneering International, Inc. 6,500 284,310 Schlumberger, Ltd. 5,100 393,465 Weatherford International PLC (NON) 89,700 969,657 Gas utilities (0.9%) China Resources Gas Group, Ltd. (China) 98,000 275,396 Independent power and renewable electricity producers (2.0%) 8Point3 Energy Partners LP 35,300 431,719 NRG Energy, Inc. 12,400 153,264 Oil, gas, and consumable fuels (76.9%) Anadarko Petroleum Corp. 9,100 545,090 BG Group PLC (United Kingdom) 180,976 2,811,536 BP PLC (United Kingdom) 51,362 298,015 Cabot Oil & Gas Corp. 17,500 329,525 Cimarex Energy Co. 3,200 380,864 Concho Resources, Inc. (NON) 4,900 536,256 ConocoPhillips 19,000 1,026,950 Devon Energy Corp. 30,400 1,398,704 Diamondback Energy, Inc. (NON) 4,951 386,277 ENI SpA (Italy) 33,341 543,191 EnVen Energy Corp. 144A (F) 30,000 300,000 EOG Resources, Inc. 21,900 1,827,117 Genel Energy PLC (United Kingdom) (NON) 695,638 2,585,200 Golar LNG, Ltd. (Norway) 8,000 218,800 Gulfport Energy Corp. (NON) 12,000 305,040 Kinder Morgan, Inc. 9,300 219,201 Lundin Petroleum AB (Sweden) (NON) 2,920 46,704 MarkWest Energy Partners LP 49,200 2,361,600 Occidental Petroleum Corp. 15,900 1,201,881 Pioneer Natural Resources Co. 15,100 2,185,725 Royal Dutch Shell PLC Class A (United Kingdom) 51,970 1,286,008 Statoil ASA (Norway) 27,317 422,459 Suncor Energy, Inc. (Canada) 39,300 1,085,904 Tullow Oil PLC (United Kingdom) (NON) 12,226 36,164 Whiting Petroleum Corp. (NON) 2,642 43,619 Total common stocks (cost $33,304,571) WARRANTS (0.0%) (a) (NON) Expiration date Strike Price Warrants Value EnVen Energy Corp. 144A (F) 11/6/20 $12.50 30,000 $3 EnVen Energy Corp. 144A 11/6/20 15.00 30,000 3 Total warrants (cost $6) $6 SHORT-TERM INVESTMENTS (1.3%) (a) Shares Value Putnam Short Term Investment Fund 0.16% (AFF) 375,707 $375,707 Total short-term investments (cost $375,707) TOTAL INVESTMENTS Total investments (cost $33,680,284) (b) FORWARD CURRENCY CONTRACTS at 11/30/15 (aggregate face value $16,577,371) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/20/16 $384,565 $374,385 $10,180 Barclays Bank PLC Canadian Dollar Buy 1/20/16 8,610 9,418 (808) Euro Sell 12/16/15 31,391 26,793 (4,598) Swiss Franc Buy 12/16/15 75,589 82,206 (6,617) Citibank, N.A. Euro Buy 12/16/15 87,830 94,127 (6,297) Euro Sell 12/16/15 87,831 93,108 5,277 Credit Suisse International Australian Dollar Buy 1/20/16 78,416 76,245 2,171 British Pound Buy 12/16/15 933,192 948,375 (15,183) British Pound Sell 12/16/15 933,192 951,421 18,229 Canadian Dollar Sell 1/20/16 30,926 31,990 1,064 Euro Buy 12/16/15 587,339 629,497 (42,158) Euro Sell 12/16/15 587,339 622,585 35,246 Norwegian Krone Buy 12/16/15 120,530 126,720 (6,190) Norwegian Krone Sell 12/16/15 120,530 127,037 6,507 Swiss Franc Buy 12/16/15 31,812 33,697 (1,885) Swiss Franc Sell 12/16/15 31,812 33,528 1,716 Deutsche Bank AG British Pound Buy 12/16/15 324,720 333,442 (8,722) Euro Buy 12/16/15 440,953 442,544 (1,591) Goldman Sachs International British Pound Sell 12/16/15 676,700 688,650 11,950 Euro Buy 12/16/15 401,318 425,440 (24,122) Euro Sell 12/16/15 401,318 430,139 28,821 HSBC Bank USA, National Association British Pound Sell 12/16/15 526,088 532,766 6,678 Canadian Dollar Buy 1/20/16 321,909 324,145 (2,236) Euro Buy 12/16/15 387,472 405,877 (18,405) Euro Sell 12/16/15 387,472 411,215 23,743 JPMorgan Chase Bank N.A. British Pound Buy 12/16/15 141,876 141,233 643 Canadian Dollar Buy 1/20/16 181,959 183,572 (1,613) Euro Buy 12/16/15 673,373 713,085 (39,712) Euro Sell 12/16/15 673,373 721,659 48,286 Norwegian Krone Buy 12/16/15 136,302 143,664 (7,362) Norwegian Krone Sell 12/16/15 136,302 143,329 7,027 Swedish Krona Buy 12/16/15 27,724 28,804 (1,080) Swiss Franc Buy 12/16/15 403,435 425,170 (21,735) Swiss Franc Sell 12/16/15 403,435 427,689 24,254 Royal Bank of Scotland PLC (The) Canadian Dollar Buy 1/20/16 364,367 367,489 (3,122) State Street Bank and Trust Co. British Pound Buy 12/16/15 327,280 335,037 (7,757) Canadian Dollar Buy 1/20/16 437,001 440,909 (3,908) Euro Buy 12/16/15 86,246 92,433 (6,187) Euro Sell 12/16/15 86,246 91,437 5,191 Japanese Yen Buy 2/17/16 346,257 353,535 (7,278) Norwegian Krone Sell 12/16/15 368,413 379,493 11,080 UBS AG British Pound Sell 12/16/15 1,142,392 1,160,941 18,549 Euro Buy 12/16/15 585,648 620,744 (35,096) Euro Sell 12/16/15 585,648 627,729 42,081 WestPac Banking Corp. Canadian Dollar Buy 1/20/16 430,112 439,516 (9,404) Euro Buy 12/16/15 236,753 247,014 (10,261) Euro Sell 12/16/15 236,753 237,539 786 Total Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2015 through November 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $29,127,157. (b) The aggregate identified cost on a tax basis is $34,721,501, resulting in gross unrealized appreciation and depreciation of $781,253 and $6,504,412, respectively, or net unrealized depreciation of $5,723,159. (NON) This security is non-income-producing. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $721,705 $3,807,819 $4,153,817 $198 $375,707 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. At the close of the reporting period, the fund maintained liquid assets totaling $54,486 to cover certain derivative contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 65.9% United Kingdom 24.2 Canada 3.7 Norway 2.2 Italy 1.9 Netherlands 1.0 China 0.9 Other 0.2 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $54,699 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $27,462,252 $300,000 $— Utilities 584,983 275,396 — Total common stocks — Warrants $— $6 $— Short-term investments 375,707 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $16,152 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts 309,479 293,327 Equity contracts 6 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$27,700,000 Warrants (number of warrants)45,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $10,180 $— $5,277 $64,933 $— $40,771 $30,421 $80,210 $— $16,271 $60,630 $786 309,479 Total Assets $10,180 $— $5,277 $64,933 $— $40,771 $30,421 $80,210 $— $16,271 $60,630 $786 $309,479 Liabilities: Forward currency contracts# — 12,023 6,297 65,416 10,313 24,122 20,641 71,502 3,122 25,130 35,096 19,665 293,327 Total Liabilities $— $12,023 $6,297 $65,416 $10,313 $24,122 $20,641 $71,502 $3,122 $25,130 $35,096 $19,665 $293,327 Total Financial and Derivative Net Assets $10,180 $(12,023) $(1,020) $(483) $(10,313) $16,649 $9,780 $8,708 $(3,122) $(8,859) $25,534 $(18,879) $16,152 Total collateral received (pledged)##† $— $— $— $— $— $— $— $— $— $— $— $— Net amount $10,180 $(12,023) $(1,020) $(483) $(10,313) $16,649 $9,780 $8,708 $(3,122) $(8,859) $25,534 $(18,879) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 27, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 27, 2016
